         Case 1:15-cv-09935-NRB Document 110 Filed 10/15/18 Page 1 of 2
 SULLIVAN®                                               Sullivon & Worcester llp
                                                         1633 Broadway
                                                                                     T 212 660 3000
                                                                                     F 212 660 3001
 WORCESTER                                               New York, NY 10019          www.sandw.com




                                                                  October 15, 2018



VIA ECF

Honorable Naomi Reice Bucbwald
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

         Re: Gordon v. Dinsman, 15 Civ. 9935 rNRBl tNSl

Dear Judge Bucbwald:

       We are plaintiffs’ counsel in the above-referenced case. In an oversight, we did not
submit a letter pursuant to Rule 2(E)(1) of the Court’s Individual Practices on Friday, October
12, 2018, when we filed Plaintiffs’ Motion for Entry of Default Judgment Against all
Defendants. We therefore write now to summarize the arguments that plaintiffs have made in
their motion (ECF No. 106) for entry of a default judgment against each of the defendants: James
T. Dingman (“Dingman”) and his companies. Out West Hospitality Ltd. (“OWH”) and The
Traveller’s Beach Restaurant Ltd. (“Traveller’s”).

        By order dated July 16, 2018, the Court relieved counsel for all defendants and ordered
that “any corporate entities named as defendants in the complaint shall retain new counsel within
30 days of this order and that failure to do so will result in the entry of a default judgment against
them.” (ECF No. 94.) That same day, the Court issued a separate order declaring that the
proposed Second Amended Complaint (the “SAC”) (ECF No. 64-2) “is deemed the operative
complaint in this matter.” (ECF No. 95.)

        Neither OWH nor Traveller’s retained new counsel within thirty days of the Court’s July
16 order. Meanwhile, Dingman has not retained counsel, has failed to litigate the case pro se,
has failed to answer the SAC (served on July 18, 2018) and has failed to respond to document
requests served on July 19, 2018. Indeed, he has failed even to communicate with his counsel or
participate in this case in any way since August 2017, over one year ago, something that came to
light in counsel’s motion to withdraw. {See ECF 88).




BOSTON   LONDON   NEW YORK   TEL AVIV   WASHINGTON, DC
           Case 1:15-cv-09935-NRB Document 110 Filed 10/15/18 Page 2 of 2
    Honorable Naomi Reice Buchwald
    October 15, 2018
    Page 2

            Defendants’ actions warrant entry of a default judgment, and the Court may exercise its
    discretion to do so. Entry of default is a “useful remedy when a litigant is confronted by an
    obstructionist adversary” and can “play a constructive role in maintaining the orderly and
    efficient administration of justice.” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir.
    1993).

            In this case, plaintiffs are entitled to judgment in their favor and appropriate damages. In
    defaulting, defendants have admitted all “‘well-pleaded’ factual allegations contained in the
    complaint.” City ofN. Y. v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011). So long
    as the Court is satisfied that the SAC states a claim for relief, the Court may enter judgment
    against the defendants. See id. at 137 (explaining that on a motion for entry of a default, a court
    should determine whether plaintiffs allegations and submissions establish liability). And
    plaintiffs have put before the Court sufficient evidence to provide the basis for an award of
    damages. See SEC v. Anticevic, No. 05 Civ. 6991 (KMW), 2010 U.S. Dist. LEXIS 50207, at
    *17-18 (S.D.N.Y. May 14, 2010) (“A court can make a determination regarding an injunction,
    damages, and penalties on the basis of the evidence before it, including the complaints and
    affidavits submitted by plaintiff, as long as the court is ensured that the evidence provides a basis
    for the requested relief”).

            Plaintiff Erik Gordon has asserted four claims against defendants: violations of section
    10(b) of the Securities Exchange Act of 1934 and Rule lOb-5 thereunder, breach of contract,
    fraudulent inducement and fraud. Each claim is based on uncontroverted allegations and
    evidence and is adequately pled. Moreover, Gordon’s damages are proven on the current record.
    For their part, plaintiffs Ryan Giunta and Ml01 Group LLC have asserted a single breach of
    contract claim against Dingman, which claim also is based on uncontroverted allegations and
    evidence and is adequately pled. These two plaintiffs also have proved their damages on the
    current record.

            For the foregoing reasons, and as more fully explained in their motion, plaintiffs Erik
    Gordon, Ml01 Group and Ryan Giunta respectfully request that the Court enter a default
    judgment against each of the defendants and impose damages as set forth in the accompanying
    Memorandum of Law and proposed Order. Plaintiffs further request that that the Court consider
    using its inherent authority to impose an award of attorney’s fees in light of defendants’
i
    intentionally withdrawing their involvement in the case for over a year and intentionally
    abandoning a defense after their counsel withdrew.

                                                          R^p^tffllly yours.



                                                          Clark A. Freeman

    cc:    All Defendants (Via Email)
